Exhibit 10.3

 

Lock-Up Agreement

January 14, 2015

Ladies and Gentlemen:

The undersigned (the “Stockholder”) understands that: (i) Regado Biosciences,
Inc., a Delaware corporation (“Parent”), has entered into an Agreement and Plan
of Merger and Reorganization, dated as of January 13, 2015 (the “Merger
Agreement”), with Tobira Therapeutics, Inc., a Delaware corporation (the
“Company”), Landmark Merger Sub Inc., a Delaware corporation (“Merger Sub”), and
Brent Ahrens as the “Stockholders’ Agent” pursuant to which Merger Sub will be
merged with and into the Company (the “Merger”) and the separate corporate
existence of Merger Sub will cease and the Company will continue as the
surviving corporation; (ii) in connection with the Merger, stockholders of the
Company will receive shares of Parent Common Stock (the “Merger Shares”); and
(iii) certain stockholders of the Company have, pursuant to the Financing
Commitment Letter, agreed to purchase additional shares of Parent Common Stock
(the “PIPE Shares”). Capitalized terms used but not otherwise defined in this
agreement (this “Lock-Up Agreement”) will have the meanings ascribed to such
terms in the Merger Agreement.

As a material inducement to the willingness of each of Parent and the Company
entering into the Merger Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Stockholder agrees that during the period beginning on the date of the Merger
Agreement and continuing until and including the 90 day anniversary of the
Closing Date (the “Restricted Period”), the Stockholder (or its successors,
assigns or designees) will not, with respect to [    ]% of the Stockholder’s
Shares (as defined below) (A) offer, pledge, sell, contract to sell, sell any
option or contract to purchase, purchase any option or contract to sell, grant
any option, right or warrant to purchase, or otherwise transfer or dispose of,
directly or indirectly, any shares of Parent Common Stock (including, for
clarity, any Merger Shares or PIPE Shares, as applicable) or any securities
convertible into or exercisable or exchangeable for Parent Common Stock,
including without limitation, such other securities of Parent which may be
deemed to be beneficially owned by the Stockholder in accordance with the rules
and regulations of the Securities and Exchange Commission and securities of
Parent which may be issued upon exercise of a stock option or warrant
(collectively, the “Stockholder’s Shares”) or (B) enter into any swap or other
agreement that transfers, in whole or in part, any of the economic consequences
of ownership of the Parent Common Stock or such other securities, whether any
such transaction described in clause (A) or (B) above is to be settled by
delivery of Parent Common Stock or such other securities, in cash or otherwise,
in each case other than (i) transfers or dispositions of the Stockholder’s
Shares to a trust, the beneficiaries of which are exclusively the Stockholder
and/or a member or members of the Stockholder’s immediate family, (ii) transfers
or dispositions of the Stockholder’s Shares by will, other testamentary document
or intestate succession to the legal representative, heir, beneficiary or a
member of the immediate family of the Stockholder, (iii) transfers of the
Stockholder’s Shares as a bona fide gift or gifts, (iv) transfers or
dispositions of the Stockholder’s Shares to any corporation, partnership,
limited liability company or other entity, all of the beneficial ownership
interests of which are held by the Stockholder or the immediate family of the
Stockholder, (v) transfers of the Stockholder’s Shares to partners, members or
stockholders of the Stockholder, or to another partnership, limited



--------------------------------------------------------------------------------

liability company, corporation or other business entity that is an affiliate
(within the meaning set forth in Rule 405 under the Securities Act) of or
controls, is controlled by or is under common control with the Stockholder,
(vi) transfers that occur by operation of law pursuant to a qualified domestic
order or in connection with a divorce settlement; provided that the applicable
recipient(s) agrees in writing to be bound by the restrictions set forth in this
Lock-Up Agreement as if such recipient(s) had been an original party hereto,
prior to such transfer, and provided further that any filing required to be made
under Section 16(a) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) shall state that such transfer is pursuant to a qualified
domestic order or in connection with a divorce settlement, and (vii) the
conversion of any outstanding securities of the Company into Merger Shares,
provided such shares shall be subject to the restrictions set forth herein
during the Lock-Up Period. For purposes of this Lock-Up Agreement, “immediate
family” means any relationship by blood, marriage or adoption, not more remote
than first cousin.

Notwithstanding the restrictions imposed by this Lock-Up Agreement, the
Stockholder may (i) exercise an option (including a net or cashless exercise of
an option) to purchase shares of Parent Common Stock, and transfer shares of
Parent Common Stock to Parent to cover tax withholding obligations of the
Stockholder in connection with any such option exercise, provided that the
underlying shares of Parent Common Stock will continue to be subject to the
restrictions on transfer set forth in this Lock-Up Agreement, (ii) establish a
trading plan pursuant to Rule 10b5-1 under the Exchange Act for the transfer of
Parent Common Stock, provided that such plan does not provide for any transfers
of Parent Common Stock during the Restricted Period, (iii) perform its
obligations (or exercise rights of assignment) under the Financing Commitment
Letter, if applicable, and (iv) transfer or dispose of shares of Parent Common
Stock acquired on the open market following the Closing Date; provided that,
with respect to each of (i) – (ii) and (iv) above, no filing under the Exchange
Act other public announcement shall be required or shall be made voluntarily in
connection with such transfer or disposition during the Restricted Period (other
than in respect of a required filing under the Exchange Act in connection with
the exercise of an option to purchase Parent Common Stock following such
individual’s termination of employment with the Company that would otherwise
expire during the Restricted Period, provided that reasonable notice shall be
provided to the Company prior to any such filing, and provided further that, for
the avoidance of doubt, the underlying shares of Parent Common Stock shall
continue to be subject to the restrictions on transfer set forth in this letter
agreement).

An attempted transfer in violation of this Lock-Up Agreement will be of no
effect and null and void, regardless of whether the purported transferee has any
actual or constructive knowledge of the transfer restrictions set forth in this
Lock-Up Agreement, and will not be recorded on the stock transfer books of
Parent. In order to ensure compliance with the restrictions referred to herein,
the Stockholder agrees that Parent may issue appropriate “stop transfer”
certificates or instructions. Parent may cause the legend set forth below, or a
legend substantially equivalent thereto, to be placed upon any certificate(s) or
other documents or instruments evidencing ownership of the Stockholder’s Shares:

THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO AND MAY ONLY BE
TRANSFERRED IN COMPLIANCE WITH A LOCK-UP AGREEMENT, A COPY OF WHICH IS ON FILE
AT THE PRINCIPAL OFFICE OF THE COMPANY.



--------------------------------------------------------------------------------

The Stockholder hereby represents and warrants that the Stockholder has full
power and authority to enter into this Lock-Up Agreement. All authority
conferred or agreed to be conferred and any obligations of the Stockholder under
this Lock-Up Agreement will be binding upon the successors, assigns, heirs or
personal representatives of the Stockholder.

In the event that any holder of Parent’s securities that is subject to a
substantially similar letter agreement entered into by such holder, other than
the undersigned, is permitted by Parent to sell or otherwise transfer or dispose
of shares of Parent Common Stock for value other than as permitted by this or a
substantially similar letter agreement entered into by such holder, the same
percentage of shares of Parent Common Stock held by the Stockholder (the
“Pro-Rata Release”) shall be immediately and fully released on the same terms
from any remaining restrictions set forth herein; provided, however, that such
Pro-Rata Release shall not be applied unless and until permission has been
granted by Parent to an equity holder or equity holders to sell or otherwise
transfer or dispose all or a portion of such equity holders’ shares of Parent
Common Stock in an aggregate amount in excess of 1% of the number of shares of
Parent Common Stock originally subject to a substantially similar letter
agreement.

Upon the release of any of the Stockholder’s Shares from this Lock-Up Agreement,
Parent will cooperate with the Stockholder to facilitate the timely preparation
and delivery of certificates representing the Stockholder’s Shares without the
restrictive legend above or the withdrawal of any stop transfer instructions.

The Stockholder understands that each of Parent and the Company is relying upon
this Lock-Up Agreement in proceeding toward consummation of the Merger. The
Stockholder further understands that this Lock-Up Agreement is irrevocable and
is binding upon the Stockholder’s heirs, legal representatives, successors and
assigns.

This Lock-Up Agreement and any claim, controversy or dispute arising under or
related to this Lock-Up Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws principles thereof. Any action, suit or other Legal Proceeding
relating to this Lock-Up Agreement or the enforcement of any provision of this
Lock-Up Agreement will be brought or otherwise commenced exclusively in any
state or federal court located in the County of New Castle, State of Delaware.
The Stockholder: (i) expressly and irrevocably consents and submits to the
exclusive jurisdiction of each state and federal court located in the County of
New Castle, State of Delaware (and each appellate court located in the County of
New Castle, State of Delaware) in connection with any such action, suit or Legal
Proceeding; (ii) agrees that each state and federal court located in the County
of New Castle, State of Delaware will be deemed to be a convenient forum; and
(iii) agrees not to assert (by way of motion, as a defense or otherwise), in any
such action, suit or Legal Proceeding commenced in any state or federal court
located in the County of New Castle, State of Delaware, any claim that such
party is not subject personally to the jurisdiction of such court, that such
action, suit or Legal Proceeding has been brought in an inconvenient forum, that
the venue of such action, suit or other Legal Proceeding is improper or that
this Lock-Up Agreement or the subject matter of this Lock-Up Agreement may not
be enforced in or by such court. THE STOCKHOLDER HEREBY IRREVOCABLY WAIVES, TO
THE EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING ARISING OUT OF THIS LOCK-UP
AGREEMENT.



--------------------------------------------------------------------------------

The Stockholder understands that if the Merger Agreement is terminated in
accordance with its terms, the Stockholder will be released from all obligations
under this Lock-Up Agreement.



--------------------------------------------------------------------------------

This Lock-Up Agreement may be executed by facsimile or electronic (i.e., PDF)
transmission, which is deemed an original.

 

Very truly yours,  

 

 

 

Address:  

 

 

 

 

 

Facsimile No: (        ) -          -             